Grant, J.
(after stating the facts). We think it conclusively appears that .Mr. Betz had abandoned his business. He had absconded under false statements, and if is apparent that he did not intend to return to continue his business or to demand any exemption in the goods. The object of the exemption of stock in trade is wel! stated in Harris v. Haynes, 30 Mich. 140. It was held in Charpentier v. Bresnahan, 62 Mich. 362, that the husband might sell, mortgage, or release to the execution creditor, his right to this exemption. It is vested solely in the husband, and he may use or dispose of it as he sees fif. Under a similar state of facts it was held that where a farmer had abandoned farming, and absconded, his team ceased to be exempt. Miller v. Miller, 97 Mich. 151. In that case neither the husband nor wife lived upon the farm. It was not a case where the wife lived with her husband upon the farm and assisted in carrying it on. If the husband may sell, mortgage, or release without his wife’s assent, he may likewise abandon his exemption, and where such abandonment is conclusively shown the court should direct a verdict for the defendant.
Judgment reversed, and entered in this court for the defendant, with the costs of both courts.
The other Justices concurred.